internal_revenue_service number release date index number ------------------------------------------------------------ ------------------ ------------------------------- ------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-154552-06 date date legend taxpayer ------------------------------- ----------------------------------------- plan ----------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- trust ---------------------------------------------------------------------------------------------------------- ----------------------- dear -------------- this is in reply to your letter of date and subsequent correspondence in which you request various rulings on behalf of the taxpayer with respect to its plan and trust taxpayer has established plan to provide medical benefits for retired firefighters and their spouses and dependents plan was established pursuant to a memorandum of understanding between taxpayer and an entity that represents taxpayer firefighters a participant in plan qualifies for benefits under plan only if he or she has retired under the state public employee retirement_system participants who qualify for plan benefits are reimbursed quarterly for the payment of qualified expenses qualified expenses include the premium payments required for health coverage on an individual or group plr-154552-06 basis premiums for medicare part b and part d premiums for medicare supplement plans and any other expenses described under sec_213 of the internal_revenue_code the code plan is administered by taxpayer plan can be amended or terminated by taxpayer’s council although there is an advisory committee of two taxpayer- appointed members and two firefighter-appointed members its role is only advisory taxpayer has the responsibility for making all decisions with respect to the plan you represent that trust will be used solely to pre-fund retiree health insurance and for the payment of medical_expenses as defined in sec_213 of the code on behalf of eligible retirees their spouses and dependents and nondependent domestic partners you further represent that to the extent coverage is provided to nondependent domestic partners the value of such coverage under the plan for nondependent domestic partners will be included in gross_income as such benefits are earned and not when received the value of such coverage will be included in a participant’s gross_income for a taxable_year only if he or she is expected to have a nondependent domestic partner upon attaining eligibility for benefits under the plan such participants will be identified by reasonable actions of the taxpayer and the amounts to be included in the employees’ gross_income will be determined under an actuarial calculation that takes into account reasonable actuarial assumptions eligible retirees will not receive any amounts in cash or as any other taxable or nontaxable benefits pursuant to plan all assets must be held in trust to carry out the provisions of plan taxpayer has adopted a_trust agreement establishing trust trust holds all contributions made under the terms of plan together with any income gains or profits and taking account losses all contributions to plan are made by taxpayer no contributions are made by employees contributions are not allocated to separate participant accounts but are held in trust as pooled funds which are available to pay the health benefits of all eligible retirees no part of trust may be diverted to purposes other than the exclusive benefit of the participants and their beneficiaries taxpayer has exclusive authority and discretion to manage and control the assets of plan and direct the trustee on investments the trustee for trust is the chief financial officer of taxpayer taxpayer may remove and replace the trustee at any time the trust agreement will continue as long as plan is in full force and effect however plan can be terminated by the taxpayer council in accordance with a memorandum of understanding between taxpayer and firefighters upon termination of plan after all assets held in trust have been distributed pursuant to plan all benefits owed under plan have been paid and all plan and trust expenses have been paid if there are any assets remaining in trust the assets will revert to taxpayer or be transferred to another entity the income of which is excluded from gross_income under sec_115 of the code sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from plr-154552-06 gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of taxpayer a political_subdivision of the state providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to taxpayer taxpayer is the sole participating employer in plan no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating retirees upon the dissolution of trust satisfies an obligation taxpayer has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_6012 and sec_1_6012-2 provide in general that every corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or more regardless of the amount of taxable_income must file an annual income_tax return sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in plr-154552-06 connection with the performance of services shall be considered to have been provided as compensation_for such services sec_1_61-21 of the regulations provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit if a fringe benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider and use by the other person is considered use by the service provider sec_1_61-21 of the regulations provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 of the regulations is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm's-length_transaction in the case of group medical coverage the amount includible in the individual's gross_income is the fair_market_value of the group medical coverage sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee's employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee's spouse or dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 revrul_82_196 1982_2_cb_53 sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 provides that except as otherwise provided in sec_105 amounts received plr-154552-06 by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 is not excludable from the employee's gross_income under sec_106 in addition reimbursements received by the employee through an employer-provided accident_and_health_plan are not excludable from the employee's gross_income under sec_105 unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 if they are attributable to employer contributions that were included in the employee's income based on the information submitted and the representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code if trust is classified as a_trust for federal_income_tax purposes no annual income_tax return is required to be filed by trust pursuant to sec_6012 since any income realized by trust is excluded from gross_income under sec_115 however if trust is a corporation as defined in sec_7701 it will be required to file an income_tax return pursuant to sec_6012 employer contributions paid to the plan and payments made from the plan which are used exclusively to provide for the medical_care as defined in sec_213 of retired employees their spouses and dependents as defined in sec_152 of the code are excludable from gross_income under sec_106 or sec_105 of the code with respect to domestic partners who do not qualify as sec_152 dependents neither the employee nor the domestic partner will include in income any amount received as payment or reimbursement under the plan to the extent the coverage was paid for with after-tax employee contributions or the fair_market_value of the coverage was included in the gross_income of the employee pursuant to the provisions of sec_104 of the code plr-154552-06 the medical coverage provided to nondependent domestic partners will not otherwise adversely affect the exclusions from gross_income under sec_106 or sec_105 of amounts contributed by taxpayer or paid_by plan for the medical_care of employees their spouses and dependents as defined in sec_152 of the code this ruling is contingent upon taxpayer amending the plan so that it is consistent with proposed amendments as set forth in the taxpayer’s letter dated date because this ruling is dependent upon the amendment of the plan document as represented by taxpayer the ruling applies only for periods on and after the date on which the amendments become effective no opinion is expressed concerning the federal tax consequences of the plan or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether the plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities sincerely
